i          i         i                                                                                   i         i        i




                                       MEMORANDUM OPINION

                                                 No. 04-08-00413-CV

                  IN THE INTEREST OF M.L., JR., E.L., AND S.L., CHILDREN

                        From the 225th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2007-PA-01654
                            Honorable Charles Montemayor, Judge Presiding

Opinion by:        Catherine Stone, Chief Justice

Sitting:           Catherine Stone, Chief Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: January 7, 2009

AFFIRMED

           This appeal concerns the trial court’s termination of Rebecca A.’s and Mario L.’s parental

rights to their three children, M.L., Jr., E.L., and S.L.1 The court-appointed appellate attorney for

Rebecca and Mario has moved to withdraw as counsel for Rebecca and Mario and filed Anders briefs

in support of his request to withdraw. In his briefs, counsel concludes that Rebecca’s and Mario’s

appeal is frivolous and without merit. Counsel’s briefs meet the requirements of Anders v.

California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced.                                  See In re R.R., No.




           1
            … To protect the privacy of the parties in this case, we identify the children by their initials and the parents by
their first names only. See T EX . F AM . C O D E A N N . § 109.002(d) (Vernon 2002).
                                                                                       04-08-00413-CV

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(mem. op.) (applying Anders procedure in appeal from termination of parental rights).

       Rebecca and Mario were delivered a copy of counsel’s briefs, and both were advised of their

right to examine the record and to file a pro se brief. No pro se briefs have been filed. After

reviewing the record, we agree that Rebecca’s and Mario’s appeal is frivolous and without merit. The

judgment of the trial court is therefore affirmed. Furthermore, we grant counsel’s request to

withdraw as counsel for Rebecca and Mario.



                                                      Catherine Stone, Chief Justice




                                                -2-